Citation Nr: 1730263	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  14-24 621A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anxiety, also claimed as a depressive disorder.  

2.  Entitlement to an increased rating for cluster headaches, evaluated as 30 percent disabling. 

3.  Entitlement to an increased rating for a bulging disc of the lumbar spine, evaluated as 20 percent disabling. 

4.  Entitlement to an increased rating for chondromalacia of the left knee, evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for costochondritis, evaluated as 20 percent disabling. 

6.  Entitlement to an increased rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for tendonitis of the right elbow, evaluated as 10 percent disabling.  

8.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right ankle, to include the propriety of the reduction from 20 percent effective from July 19, 2011.  

9.  Entitlement to a compensable evaluation for post-operative repair of the right thumb ulnar collateral ligament.  

10. Entitlement to a compensable evaluation for chondromalacia of the right knee.

11. Entitlement to a compensable evaluation for a burn scar of the right arm.  

12. Entitlement to a compensable evaluation for a scar of the left eyelid. 

13. Entitlement to a compensable evaluation for a scar of the right ankle. 

14. Entitlement to a compensable evaluation for a scar of the right shoulder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from October 1989 to July 2004, with evidence of additional service from July 1980 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On February 23, 2017, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of this appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See February 2017 VA Form 21-4138 (stating that he "no longer wish[ed] to continue with his appeal" and adding that he withdrew his hearing request as well).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.




		
Paul Sorisio
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


